Exhibit 10.3

[Arbinet Letterhead]

April 23, 2008

Peter P. Sach

54 Gentry Drive

Fairhaven, NJ 07704

 

RE: Amendment No. 2 to Offer Letter (the “Amendment”)

Dear Peter:

In connection with the Offer Letter dated July 5, 2001, as amended March 16,
2007 (the “Letter”) by and between Arbinet-thexchange, Inc., a Delaware
corporation (the “Company”), and you, you and the Company desire to amend
certain provisions of the Letter as follows:

1. The section entitled “Termination of Employment” of the Letter is amended by
deleting subsection (f) of such section in its entirety and substituting
therefor the following:

 

  “f. For purposes of this letter, “Good Reason” shall mean that you have
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:

 

  (A) a substantial diminution or other substantive adverse change, not
consented to by you, in the nature or scope of your responsibilities,
authorities, powers, functions or duties;

 

  (B) an involuntary material reduction in your base salary;

 

  (C) a breach by the Company of any of its other material obligations under
this letter; or

 

  (D) a material change in the geographic location at which you must perform
your services.

“Good Reason Process” shall mean that (i) you reasonably determine in good faith
that a “Good Reason” event has occurred; (ii) you notify the Company in writing
of the occurrence of the Good Reason event within 90 days of the occurrence of
such event; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice, to modify your employment
situation in a manner acceptable to you and Company; and (iv) notwithstanding
such efforts, one or more of the Good Reason events continues to exist and has
not been modified in a manner acceptable to you. If the Company cures the Good
Reason event in a manner acceptable to you during the 30 day period, Good Reason
shall be deemed not to have occurred.”

 

1



--------------------------------------------------------------------------------

2. The section entitled “Termination of Employment” of the Letter is amended by
adding the following new subsection (g) immediately after subsection
(f) thereof:

 

  “(g) Anything in this letter to the contrary notwithstanding, if at the time
of the your termination of employment, you are considered a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986, as amended (the “Code”), and if any payment that you become entitled to
under this letter is considered deferred compensation subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable prior to the date that is the earlier of (A) six months after
your separation from service, or (B) your death, and the initial payment shall
include a catch-up amount covering amounts that would otherwise have been paid
during the first six-month period but for the application of this subsection
(g). Any such deferred payment shall earn simple interest calculated at the
short-term applicable federal rate in effect on the date of your separation from
service. The parties intend that this letter will be administered in accordance
with Section 409A of the Code. The parties agree that this letter may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.”

3. Except as specifically amended by this Amendment, the Letter shall remain in
full force and effect in accordance with its terms.

4. This Amendment may be executed in counterparts, each of which will be deemed
an original, but all of which taken together will constitute one and the same
instrument.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

If the foregoing accurately reflects the understanding of the parties hereto,
please so indicate by executing both originals of this Amendment in the space
provided below and returning one executed original to us.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ William M. Freeman

Name:   William M. Freeman Title:   President and Chief Executive Officer

 

AGREED AND ACCEPTED:

/s/ Peter P. Sach

Peter P. Sach